ORDER
This is an eviction proceeding. Defendant appealed to the Superior Court from an order of District Court Judge Orme allowing plaintiff to cash certain rental checks without prejudice, and, upon dismissal of the matter in Superior Court, defendant appealed here. Plaintiff now moves to dismiss this appeal as both interlocutory and moot. Having reviewed the record, we agree that, in light of plaintiff’s offer to withdraw the motion granted by the District Court judge, this appeal is indeed moot. Accordingly, defendant’s appeal is hereby dismissed, and in view of plaintiff’s withdrawal of its District Court motion, the September 3, 1982 order entered by Judge Orme is vacated, and this case is remanded to the District Court for hearing on the merits. This order should not be construed as in any way affecting defendant’s statutory obligation to pay an amount equivalent to rent under § 34-20-7 in the event of a future appeal from a judgment on the merits in favor of plaintiff. Plaintiff’s motion for counsel fee is denied without prejudice to plaintiff’s presenting such a motion to the District Court judge.
Murray, J., did not participate.